

EMPLOYMENT AND NON-SOLICITATION AGREEMENT


     THIS EMPLOYMENT AND NON-SOLICITATION AGREEMENT (“Agreement”), dated as of
December 31, 2015, is by and between DELTA APPAREL, INC., a Georgia corporation
(“Company”), and, Deborah H. Merrill, a South Carolina resident (“Executive”).


     WHEREAS, Executive and the Company want to enter into a written agreement
providing for the terms of Executive's employment by the Company, such agreement
to replace and supersede that certain Employment and Non-Solicitation Agreement
between Executive and the Company dated December 31, 2012 (“Prior Agreement”).


     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


     1. Employment. Executive agrees to continue Executive's employment with the
Company, and the Company agrees to employ Executive, on the terms and conditions
set forth in this Agreement. This Agreement shall replace and supersede the
Prior Agreement, the term of which shall end upon the full execution of this
Agreement. Executive agrees during the term of this Agreement to devote
substantially all of Executive’s business time, efforts, skills and abilities to
the performance of Executive’s duties to the Company and to the furtherance of
the Company's business.


          Executive's initial job title will be Chief Financial Officer &
President, Delta Basics, and Executive’s duties will be those as are determined
by the Company’s Chief Executive Officer.


     2. Compensation.


(a) Base Salary. During the term of Executive's employment with the Company
pursuant to this Agreement, the Company shall pay to Executive as compensation
for Executive’s services an annual base salary of not less than $425,000.00
(“Base Salary”). Executive's Base Salary will be payable in arrears in
accordance with the Company's normal payroll procedures and will be reviewed
annually and subject to upward adjustment at the discretion of the Company’s
Chief Executive Officer, which may require the approval of the Compensation
Committee of the Company's Board of Directors. Nothing in this Agreement
entitles Executive to an annual base salary of more than the above-referenced
Base Salary amount.


(b) Incentive Bonus. During the term of Executive's employment with the Company
pursuant to this Agreement, Executive shall be entitled to participate in the
Company's Short-Term Incentive Compensation Plan as in effect from time to time.
Any cash compensation payable under this paragraph shall be referred to as
“Incentive Compensation” in this Agreement. The Company reserves the right to
amend and/or terminate its Short-Term Incentive Compensation Plan and nothing in
this Agreement entitles Executive to any particular level of participation in
the Company's Short-Term Incentive Compensation Plan.


(c) Executive Fringe Benefits. During the term of Executive's employment with
the Company pursuant to this Agreement, Executive shall be entitled to receive
such executive fringe benefits as are provided to the executives in comparable
positions under any of the Company's plans and/or programs in effect from time
to time for which Executive is eligible to participate and to receive such other
benefits as are customarily available to executives of the Company, including,
without limitation, vacations and life, medical and disability insurance.



1



--------------------------------------------------------------------------------



(d) Tax Withholding. The Company shall have the right to deduct from any
compensation payable to Executive under this Agreement social security
(FICA) taxes and all federal, state, municipal, foreign or other taxes or
charges as may now be in effect or that may hereafter be enacted or required.


(e) Expense Reimbursements. The Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by Executive in the course of
performing Executive’s duties hereunder, including, but not limited to,
reasonable travel expenses for Executive. Such reimbursements will be made no
later than the last day of the year immediately following the year in which
Executive incurs the reimbursable expense. The amount of reimbursable expenses
incurred in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. No right to reimbursement is subject to
liquidation or exchange for other benefits. As a condition to such payment or
reimbursement, however, Executive shall maintain and provide to the Company
reasonable documentation and receipts for such expenses.


     3. Term. Unless sooner terminated pursuant to Section 4 of this Agreement,
and subject to the provisions of Section 5 and 6 hereof, the term of this
Agreement (the “Term”) shall commence as of the date hereof and shall continue
until December 31, 2018.


     4. Termination. Notwithstanding the provisions of Section 3 hereof, but
subject to the provisions of Section 5 hereof, Executive's employment shall
terminate as follows:


(a) Death. Executive's employment shall terminate upon the death of Executive;
provided, however, that the Company shall continue to pay (in accordance with
its normal payroll procedures) the Base Salary to Executive's estate for a
period of six (6) months after the date of Executive's death if Executive is
employed by the Company on date of Executive’s death.


(b) Termination for Cause. The Company may terminate Executive's employment at
any time for “Cause” (as hereinafter defined) by delivering a written
termination notice to Executive. For purposes of this Agreement, “Cause” shall
mean any of the following:


(i) fraud; (ii) embezzlement; (iii) Executive's commission of a felony; (iv) the
willful or continued failure or refusal by Executive to perform and discharge
Executive's duties, responsibilities and obligations under this Agreement;
(v) any act of moral turpitude or willful misconduct by Executive intended to
result in personal enrichment of Executive at the expense of the Company, or any
of its affiliates or which has a material adverse impact on the business or
reputation of the Company or any of its affiliates (such determination to be
made by the President or Chief Executive Officer in his or her reasonable
judgment); (vi) gross negligence or intentional misconduct resulting in damage
to the property, reputation or business of the Company; (vii) the ineligibility
of Executive to perform Executive's duties because of a ruling, directive or
other action by any agency of the United States or any state of the United
States having regulatory authority over the Company; or (viii) Executive's
failure to correct or cure any material breach of or default under this
Agreement within ten (10) days after receiving written notice of such breach or
default from the Company.


(c) Termination Without Cause. The Company may terminate Executive's employment
at any time for any or no reason by delivering a written termination notice to
Executive.


(d) Termination by Executive. Executive may terminate Executive’s employment at
any time by delivering sixty (60) days prior written notice to the Company;
provided, however, that the terms, conditions and benefits specified in

2



--------------------------------------------------------------------------------



Section 5 hereof shall apply or be payable to Executive only if such termination
occurs as a result of a material breach by the Company of any provision of this
Agreement for which the Executive provides written notice to the Company within
ninety (90) days of the initial existence of the alleged material breach and
which is not cured by the Company within thirty (30) days of Executive’s notice
to the Company.


(e) Termination Following Disability. In the event Executive becomes “disabled”
(as defined below), the Company may terminate Executive's employment by
delivering a written termination notice to Executive. Notwithstanding the
foregoing, Executive shall continue to receive Executive’s full Base Salary and
benefits to which Executive is entitled under this Agreement for a period of six
(6) months after the effective date of such termination. For purposes of this
section, the Executive shall be considered disabled if the Executive (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under the
Company's disability insurance policy and/or salary continuation policy as in
effect on the date of such disability.


(f) Reserved.


(g) Non-Disparagement. Executive agrees that during and following the
termination of Executive’s employment Executive will not publicly (or in a
manner Executive reasonably should have expected to be made public) disparage or
otherwise make negative comments regarding the Company, its employees or its
affiliates, provided, however, that the foregoing shall in no way restrict the
Executive from in good faith reporting any concerns that Executive may have to
(i) any authority within the Company designated to receive complaints or
concerns from employees, including, without limitation, the Company's Board of
Directors or a committee thereof, or (ii) any regulator or other governmental
authority with supervisory responsibility for the Company (including, without
limitation, the Securities and Exchange Commission) or the Company's independent
auditors.


     5. Certain Termination Benefits. In the event that:


(i) the provisions of Section 6 do not apply;


(ii) either the Company terminates Executive's employment without Cause pursuant
to Section 4(c) or Executive terminates Executive’s employment pursuant to
Section 4(d) as a result of an uncured material breach by the Company of any
provision of this Agreement; and


(iii) the Executive executes and delivers the release contemplated in Section
(e) below, and any revocation period therein expires, on or before the 30th day
after the date of Executive's termination from employment,


then in such case the Company will provide Executive the benefits described in
subsection (a) below and, if and to the extent that Executive is eligible to
participate in such plans, subsections (b) through (c) below.


(a) Base Salary and Incentive Compensation. The Company shall pay to Executive
(i) Executive’s Base Salary (as in effect as of the date of Executive’s
termination) and (ii) Incentive Compensation (in an aggregate amount equal

3



--------------------------------------------------------------------------------



to the applicable portion of the cash Incentive Compensation received by the
Executive for the most recent fiscal year prior to Executive’s termination) as
follows:
 
 
 
 
 
 
 
Years of
 
 
 
 
 
 
Service with
 
Base
 
 
 
Payout
The Company
 
Salary
 
Incentive Compensation
 
Period
Less than one
 
3 months
 
25% of the Short Term Incentive Plan award for the most recent full fiscal year
prior to termination
 
3 months
 
 
 
 
 
 
 
One but less than two
 
6 months
 
50% of the Short Term Incentive Plan award for the most recent full fiscal year
prior to termination
 
6 months
 
 
 
 
 
 
 
Two but less than three
 
9 months
 
75% of the Short Term Incentive Plan award for the most recent full fiscal year
prior to termination
 
9 months
 
 
 
 
 
 
 
Three or More
 
12 months
 
100% of the Short Term Incentive Plan award for the most recent full fiscal year
prior to termination
 
12 months



To the extent permitted under Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”), and related Treasury Regulations, the sum of applicable
Base Salary and Incentive Compensation shall be divided into equal monthly
payments and paid to the Executive over the applicable Payout Period shown in
the table above, depending on the Executive's years of service at the time of
termination.


(b) Life and Group Disability Insurance. If and to the extent that the Company's
plans in effect from time to time permit such coverage and to the extent
permitted under Code Section 409A, the Company shall continue to provide
Executive with group life and disability insurance coverage for applicable
Payout Period described above in (a) following termination at coverage levels
and rates equal to those applicable to Executive immediately prior to such
termination or, if different, as provided to other executive level employees
during such applicable period.


(c) Medical Insurance. Upon termination of employment, the Executive shall be
entitled to all COBRA continuation benefits available under the Company's group
health plans to similarly situated employees. To the extent permitted under Code
Section 409A, during the applicable Payout Period, the Company shall provide
such COBRA continuation benefits to the Executive at the active employee rates
similarly situated employees must pay for such benefits. Upon the expiration of
such Payout Period, the Executive will be responsible for paying the full COBRA
premiums for the remaining COBRA continuation period.


(d) Offset. To the extent permitted by COBRA and the Health Insurance
Portability and Accountability Act of 1996, as amended (“HIPAA”), any fringe
benefits received by Executive in connection with any other employment accepted
by Executive that are reasonably comparable, even if not necessarily as
beneficial to Executive, to the fringe benefits then being provided by the
Company pursuant to paragraphs (b) and (c) of this Section 5, shall be deemed to
be the equivalent of such benefits, and shall terminate the Company's
responsibility to continue providing the fringe benefits package, taken as a
whole, then being provided by the Company pursuant to paragraphs (b) and (c) of
this Section 5. The Company agrees that if Executive's employment with the
Company is terminated, Executive shall have no duty to mitigate damages.


(e) General Release. Acceptance by Executive of any amounts pursuant to this
Section 5 shall constitute a full and complete release by Executive of any and
all claims Executive may have against the Company, its officers, directors,

4



--------------------------------------------------------------------------------



employees or affiliates or its affiliates' officers, directors, or employees,
including, but not limited to, claims Executive might have relating to
Executive's employment with the Company and cessation thereof; provided,
however, that there may properly be excluded from the scope of such general
release the following:


(i) claims that Executive may have against the Company for reimbursement of
ordinary and necessary business expenses incurred by Executive during the course
of Executive’s employment;


(ii) claims that may be made by the Executive for payment of Base Salary,
bonuses, fringe benefits, stock upon vesting of incentive stock awards, stock
upon exercise of stock options properly due to Executive, or other amounts or
benefits due to Executive under this Agreement;


(iii) claims respecting any matters for which the Executive is entitled to be
indemnified under the Company's Articles of Incorporation or By-laws or
applicable law, respecting third party claims asserted or third party litigation
pending or threatened against the Executive; and
 
(iv) any claims prohibited by applicable law from being included in the release.


A condition to Executive's receipt of any amounts pursuant to this Section 5
shall be Executive's execution and delivery of a general release drafted by the
Company as described above, and the expiration of any revocation period therein,
on or before the 30th day after the date of Executive's termination from
employment. In exchange for such release, the Company shall, if Executive's
employment is terminated without Cause, provide a release to Executive, but only
with respect to claims against Executive that Executive identifies in writing to
the Company at the time of such termination and as otherwise reasonably
acceptable to the Company.


     6. Effect of Change of Control.


(a) If within one (1) year following a “Change of Control” (as hereinafter
defined), Executive terminates Executive’s employment with the Company for “Good
Reason” (as hereinafter defined) or the Company terminates Executive's
employment for any reason other than Cause, death or disability (as defined in
Section 4(e)), the Company shall pay to Executive in a lump sum within thirty
(30) days following Executive's termination of employment: (i) an amount equal
to one times the Executive's Base Salary as of the date of termination; and
(ii) an amount equal to the cash Incentive Compensation received by the
Executive for the most recent fiscal year prior to Executive’s termination. In
addition, the Company shall provide the Executive with out-placement assistance.
In addition, to the extent permitted under the terms of the various plans, the
Company shall continue to provide the Executive with coverage under the
Company's various welfare and benefit plans, including retirement and group
healthcare, dental and life in which Executive participates at the time of
termination, for the period equal to twelve (12) months from the date of
termination at coverage levels and rates substantially equal to those applicable
to Executive immediately prior to such termination. A condition to Executive's
receipt of any amounts pursuant to this Section 6(a) shall be Executive's
execution and delivery of a general release as described in Section 5(e) above,
and the expiration of any revocation period therein, on or before the 30th day
after the date of Executive's termination from employment.


(b) “Change of Control” means, with respect to the Executive, a “change in
ownership,” a “change in effective control,” or a “change in the ownership of
substantial assets” of a corporation as described in Treasury Regulations
Section 1.409A-3(g)(5) (which events are collectively referred to herein as
“Change of Control events”) after the date

5



--------------------------------------------------------------------------------



of this Agreement. To constitute a Change of Control with respect to the
Executive, the Change of Control event must relate to a change in control of
Delta Apparel, Inc.


(i) A “change in ownership” of a corporation occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation. However, if any one person, or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of paragraph
(ii) below)).


(ii) Notwithstanding that a corporation has not undergone a change in ownership
under paragraph (i) above, a “change in effective control” of a corporation
occurs on the date that either:


(A) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 35 percent or more of the total voting power of the stock of such
corporation; or


(B) A majority of members of the corporation's board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation's board of directors
prior to the date of the appointment or election.


For purposes of this paragraph (ii), the term corporation refers solely to the
relevant corporation identified in the opening paragraph of this Section 6(b)
for which no other corporation is a majority shareholder.


(c) “Good Reason” shall mean any of the following actions taken by the Company
without the Executive's written consent after a Change of Control:


(i) the assignment to the Executive by the Company of duties inconsistent with,
or the reduction of the powers and functions associated with, the Executive's
position, duties, and responsibilities immediately prior to a Change of Control
or Potential Change of Control (as defined below), or an adverse change in
Executive's titles or offices as in effect immediately prior to a Change of
Control or Potential Change of Control, or any removal of the Executive from or
any failure to re-elect Executive to any of such positions, except in connection
with the termination of Executive’s employment for disability (as provided in
Section 4(e)) or Cause or as a result of Executive's death, except to the extent
that a change in duties relates to the elimination of responsibilities attendant
to the Company or its parent company, as applicable, no longer being a publicly
traded company;


(ii) a reduction by the Company in the Executive's Base Salary as in effect on
the date of a Change of Control or Potential Change of Control, or as the same
may be increased from time to time during the term of this Agreement;


(iii) the Company shall require the Executive to be based anywhere other than at
or within a 25-mile radius of the Company's principal executive offices or the
location where the Executive is based on the date of a Change of Control or
Potential Change of Control, or if Executive agrees to such relocation, the
Company fails to reimburse the Executive for moving and all other expenses
reasonably incurred in connection with such move;
 

6



--------------------------------------------------------------------------------



(iv) a significant increase in Executive's required travel on behalf of the
Company;


(v) the Company shall fail to continue in effect any Company-sponsored plan or
benefit that is in effect on the date of a Change of Control or Potential Change
of Control (other than the Company’s Incentive Stock Award Plan or the Company's
stock option plan) and pursuant to which Executive has received awards or
benefits and that provides (A) incentive or bonus compensation, (B) fringe
benefits such as vacation, medical benefits, life insurance and accident
insurance, (C) reimbursement for reasonable expenses incurred by the Executive
in connection with the performance of duties with the Company, or (D) retirement
benefits such as an Internal Revenue Code Section 401(k) plan, except to the
extent that such plans taken as a whole are replaced with substantially
comparable plans;


(vi) any material breach by the Company of any provision of this Agreement for
which the Executive provides written notice to the Company within ninety (90)
days of the initial existence of the alleged material breach and which is not
cured by the Company within thirty (30) days of Executive’s notice to the
Company; and


(vii) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company effected in accordance with the
provisions of Section 13.


(d) “Potential Change of Control” shall mean the date, which must be within
twelve (12) months preceding a Change of Control, as of which (i) the Company
enters into an agreement the consummation of which, or the approval by
shareholders of which, would constitute a Change of Control; (ii) proxies for
the election of directors of the Board of Directors of the Company are solicited
by anyone other than the Company which solicitation, if successful, would result
in a Change of Control; (iii) any person (including, but not limited to, any
individual, partnership, joint venture, corporation, association or trust)
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control; or (iv) any other event
occurs which is deemed to be a Potential Change of Control by the Board of
Directors of the Company and the Board adopts a resolution to the effect that a
Potential Change of Control has occurred.


(e) In the event that (i) Executive would otherwise be entitled to the
compensation and benefits described in Section 5 or 6(a) hereof (“Compensation
Payments”), and (ii) the Company determines, based upon the advice of tax
counsel, that, as a result of such Compensation Payments and any other benefits
or payments required to be taken into account under the Internal Revenue Code of
1986, as amended (the “Code”), Section 280G(b)(2) (collectively, “Parachute
Payments”), any of such Parachute Payments would be reportable by the Company as
an “excess parachute payment” under Code Section 280G, such Compensation
Payments shall be reduced to the extent necessary to cause the aggregate present
value (determined in accordance with Code Section 280G and applicable
regulations promulgated thereunder) of the Executive's Parachute Payments to
equal 2.99 times the “base amount” as defined in Code Section 280G(b)(3) with
respect to such Executive. However, such reduction in the Compensation Payments
shall be made only if, in the opinion of such tax counsel, it would result in a
larger Parachute Payment to the Executive than payment of the unreduced
Parachute Payments after deduction in each case of tax imposed on and payable by
the Executive under Section 4999 of the Code (“Excise Tax”). The value of any
non-cash benefits or any deferred payment or benefit for purposes of this
paragraph shall be determined by a firm of independent auditors selected by the
Company.


(f) The parties hereto agree that the payments provided under Section 6(a) above
are reasonable compensation in light of Executive's services rendered to the
Company and that neither party shall assert that the payment of such benefits
constitutes an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code.



7



--------------------------------------------------------------------------------



(g) Unless the Company determines that any Parachute Payments made hereunder
must be reported as “excess parachute payments” in accordance with Section 6(e)
above, neither party shall file any return taking the position that the payment
of such benefits constitutes an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code.


     7. Non-Competition. During the Term and for a period of one year from the
earlier of the expiration of the Term or the termination of Executive’s
employment with the Company pursuant to Sections 4(b), 4(c), 4(d), 4(e) or 6
herein or for any other reason that results in the Executive being entitled to
the benefits described in Section 5, Executive will not, directly or indirectly,
compete with the Company by providing to any company that is in a “Competing
Business” services substantially similar to the services provided by Executive
at the time of termination. Competing Business shall be defined as any business
that engages, in whole or in part, in the manufacturing or marketing of
activewear apparel in the United States of America (the “Restricted Territory”),
and Executive's employment function or affiliation is directly or indirectly in
such business of activewear apparel manufacturing or marketing.


     8. Non-Solicitation. During the Term and for a period of one year from the
earlier of the expiration of the Term or the termination of Executive’s
employment with the Company for any reason whatsoever, Executive shall not, on
Executive’s own behalf or on behalf of any other person, partnership,
association, corporation, or other entity, (a) solicit or in any manner attempt
to influence or induce any employee of the Company or its subsidiaries or
affiliates (known by the Executive to be such) to leave the employment of the
Company or its subsidiaries or affiliates (other than through general
advertisements not directed at any particular employee or group of employees),
nor shall Executive use or disclose to any person, partnership, association,
corporation or other entity any information obtained while an employee of the
Company concerning the names and addresses of the Company's employees, or
(b) solicit, entice or induce any customer or supplier of the Company at the
time of such expiration or termination with whom Executive had direct or
indirect contact during Executive’s employment with the Company (or any actively
sought customer or supplier of the Company at the time of such expiration or
termination with whom Executive had direct or indirect contact during
Executive’s employment with the Company) for or on behalf of any Competing
Business in the Restricted Territory.


     9. Non-Disclosure of Trade Secrets. During and prior to the Term of this
Agreement, Executive has had access to and became familiar with and will have
access to and become familiar with various trade secrets and proprietary and
confidential information of the Company and its affiliates, including, but not
limited to, processes, computer programs, compilations of information, records,
sales procedures, customer requirements, pricing techniques, customer lists,
methods of doing business and other confidential information (collectively,
referred to as “Trade Secrets”) which are owned by the Company and/or its
affiliates and regularly used in the operation of its or their business, and as
to which the Company and/or its affiliates take precautions to prevent
dissemination to persons other than certain directors, officers and employees.
Executive acknowledges and agrees that the Trade Secrets (1) are secret and not
known in the industry; (2) give the Company and/or its affiliates an advantage
over competitors who do not know or use the Trade Secrets; (3) are of such value
and nature as to make it reasonable and necessary to protect and preserve the
confidentiality and secrecy of the Trade Secrets; and (4) are valuable, special
and unique assets of the Company and/or its affiliates, the disclosure of which
could cause substantial injury and loss of profits and goodwill to the Company
and/or its affiliates. Executive may not use in any way or disclose any of the
Trade Secrets, directly or indirectly, either during the Term or at any time
after the expiration of the Term or the termination of Executive's employment
with the Company for any reason whatsoever, except as required in the course of
Executive’s employment under this Agreement, as required in connection with a
judicial or administrative proceeding, or if the information becomes public
knowledge other than as a result of an unauthorized disclosure by the Executive.
All files, records, documents, information, data and similar items relating to
the business of the Company and/or its affiliates, whether prepared by Executive
or otherwise coming

8



--------------------------------------------------------------------------------



into Executive’s possession, will remain the exclusive property of the Company
and/or its affiliates (as the case may be) and may not be removed from the
premises of the Company under any circumstances without the prior written
consent of the Board of Directors of the Company and/or its affiliates (as the
case may be) (except in the ordinary course of business during Executive's
period of active employment under this Agreement), and in any event must be
promptly delivered to the President or Chief Executive Officer of the Company
upon termination of Executive's employment with the Company. Executive agrees
that upon Executive’s receipt of any subpoena, process or other request to
produce or divulge, directly or indirectly, any Trade Secrets to any entity,
agency, tribunal or person, Executive shall timely notify and promptly hand
deliver a copy of the subpoena, process or other request to the Board of
Directors of the Company. For this purpose, Executive irrevocably nominates and
appoints the Company (including any attorney retained by the Company), as
Executive’s true and lawful attorney-in-fact, to act in Executive's name, place
and stead to perform any act that Executive might perform to defend and protect
against any disclosure of any Trade Secrets. The rights granted to the Company
and/or its affiliates in this Section 9 are intended to be in addition to and
not in replacement of any protection of trade secrets provided by equity, any
statute, judicially created law or other agreement. Executive agrees that the
foregoing shall in no way restrict the Executive from communicating with or
providing information to any regulator or other governmental authority with
supervisory responsibility for the Company (including, without limitation, the
Securities and Exchange Commission) pursuant to a valid subpoena, process or
other request.


     10. Remedies. In the event that Executive violates any of the provisions of
Sections 7, 8 or 9 hereof (the “Protective Covenants”) or fails to provide the
notice required by Section 4(d) hereof, in addition to any other remedy that may
be available at law, in equity or hereunder, the Company shall be entitled to
receive from Executive the profits, if any, received by Executive upon exercise
of any Company granted stock options or incentive stock awards or upon lapse of
the restrictions on any grant of restricted stock to the extent such options or
rights were exercised, or such restrictions lapsed, subsequent to the
commencement of the six-month period prior to the termination of Executive's
employment. In addition, Executive acknowledges and agrees that any breach of a
Protective Covenant by Executive will cause irreparable damage to the Company
and/or its affiliates, the exact amount of which will be difficult to determine,
and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that, in addition to any other remedy that may be
available at law, in equity or hereunder, the Company, and/or its affiliates
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any violation of any of the
Protective Covenants by Executive.


     11. Severability. The parties hereto intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. The provisions
of this Agreement are severable. The covenants on the part of the Executive
contained in the Protective Covenants shall be construed as independent
covenants and agreements of the Executive, independently supported by good and
adequate consideration, shall be construed independently of the other provisions
in this Agreement and shall survive this Agreement. The existence of any claim
or cause of action of Executive against the Company or any of its affiliates,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company or its affiliates of the covenants of
Executive contained in this Agreement. The parties in no way intend to include a
provision that contravenes public policy. Therefore, if any of the provisions,
clauses, sentences, or paragraphs, or portions (“provisions”) of this Agreement
is unlawful, against public policy, or otherwise declared void or unenforceable
by a court of competent jurisdiction (“Court”), such provision shall be deemed
excluded from this Agreement, which shall in all other respects remain in
effect. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added as part of this Agreement a provision as similar
in its terms to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable. If any Court should construe any
portion of this Agreement to be too broad to prevent enforcement to its fullest
extent then such portion shall be enforced to the maximum extent that the Court
finds reasonable and enforceable.

9



--------------------------------------------------------------------------------



     12. Compliance With Section 409A. To the extent a payment hereunder is, or
shall become, subject to the application of Section 409A of the Code and related
Treasury Regulations, the following shall apply:


(a) This Agreement is intended to comply with the requirements of Section 409A
and the Treasury Regulations and other guidance issued thereunder, as in effect
from time to time, and to avoid any additional tax thereunder. To the extent a
provision of this Agreement is contrary to or fails to address the requirements
of Code Section 409A and related Treasury Regulations, this Agreement shall be
construed and administered as necessary to comply with such requirements to the
extent allowed under applicable law and this Agreement is appropriately amended
to comply with such requirements.


(b) The time or schedule of payment hereunder may be accelerated or delayed only
upon such events and conditions as the IRS may permit in generally applicable
published regulatory or other guidance under Code Section 409A.


(c) For purposes of this Agreement, all references to “termination of
employment” or similar phrases shall be construed to require a “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h)).


(d) To the extent compliance with the requirements of Treasury Regulation
Section 1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Code Section 409A to payments due to
Executive upon Executive’s separation from service at a time when Executive is
determined to be a “specified employee” under Treasury Regulation Section
1.409A-1(i) and any stock of the Company or any of its affiliates or related
entities is publicly traded on an established securities market or otherwise,
then notwithstanding any other provision of this Agreement, any such payments
that are otherwise due within six (6) months following Executive’s separation
from service will be deferred without interest and paid to Executive in a lump
sum immediately following that six (6) month period.


(e) Neither the Company nor its affiliates, subsidiaries or related entities,
nor any of the Company's or such entities' directors, officers or agents will be
liable to Executive or anyone else if the Internal Revenue Service or any court
or other authority determines that any payments or benefits to be provided under
this Agreement are subject to taxes, penalties or interest as a result of
failing to comply with or be exempt from Section 409A.


     13. Miscellaneous.


(a) Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
must be in writing and must be either (i) personally delivered, (ii) mailed by
registered or certified mail, postage prepaid with return receipt requested,
(iii) delivered by reputable overnight express delivery service or reputable
same-day local courier service, or (iv) delivered by telex or facsimile
transmission, with confirmed receipt, to the address set forth below, or to such
other address as may be designated by the parties from time to time in
accordance with this Section 13(a):


If to the Company:
Delta Apparel, Inc.
322 South Main Street
Greenville, SC 29601
Attention: General Counsel

10



--------------------------------------------------------------------------------



Fax No.: 864 232 5199


If to Executive:
1020 N. Shore
Anderson, SC 29625




               Notices delivered personally or by overnight express delivery
service or by local courier service are deemed given as of actual receipt.
Mailed notices are deemed given three (3) business days after mailing. Notices
delivered by telex or facsimile transmission are deemed given upon receipt by
the sender of the answer back (in the case of a telex) or transmission
confirmation (in the case of a facsimile transmission).


(b) Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or written, between the parties with respect to the subject matter
of this Agreement and contains all of the covenants and agreements between the
parties with respect to the subject matter of this Agreement.


(c) Modification. No change or modification of this Agreement is valid or
binding upon the parties, nor will any waiver, termination or discharge of any
term or condition of this Agreement be so binding, unless confirmed in writing
and signed by the parties to this Agreement.


(d) Governing Law and Venue. The parties acknowledge and agree that this
Agreement and the obligations and undertakings of the parties under this
Agreement will be performable in Georgia. This Agreement is governed by, and
construed in accordance with, the laws of the State of Georgia without giving
consideration to the conflict of laws provisions thereof. Subject to the terms
of Section 14, below, if any action is brought to enforce or interpret this
Agreement, the parties consent to the jurisdiction and venue of the Federal
District Court for the Northern District of Georgia and any state or superior
court located in Fulton or Gwinnett Counties, Georgia.


(e) Enforcement. Executive agrees that upon Executive's violation or threatened
violation of any of the provisions of this Agreement, the Company shall, in
addition to any other rights and remedies available to it, at law, in equity, or
otherwise, be entitled to specific performance and injunctive relief including,
without limitation, an injunction to be issued by any court of competent
jurisdiction enjoining and restraining Executive from committing any violation
or threatened violation of the provisions of this Agreement and Executive
consents to the issuance of such injunction without the necessity of bond or
other security in the event of a breach or threatened breach by Executive of
this Agreement. Furthermore and notwithstanding anything to the contrary in this
Agreement, the Company shall, in addition to any other rights or remedies
available to it, at law, in equity, or otherwise, be entitled to reimbursement
of court costs, reasonable attorneys' fees, and any other expenses reasonably
incurred by it or its affiliates as a result of a breach or threatened breach of
this agreement by Executive.
 
(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement, and all
of which, when taken together, shall be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original agreement
for all purposes. Signatures of the parties transmitted by facsimile shall be
deemed to be their original signatures for any purpose whatsoever.



11



--------------------------------------------------------------------------------



(g) Costs. Except as provided in Section 13(e) above or except as provided
below, if any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, each party shall bear its own costs and expenses
(including, without limitation, attorneys' fees); provided, however, that in the
event Executive incurs costs or expenses in connection with successfully
enforcing this Agreement following a Change of Control, the Company shall
reimburse the Executive for all such reasonable costs and expenses (including,
without limitation, attorneys' fees).


(h) Estate. If Executive dies prior to the expiration of the term of employment
or during a period when monies are owing to Executive, any monies that may be
due Executive from the Company under this Agreement as of the date of
Executive’s death shall be paid to Executive’s estate as and when otherwise
payable.


(i) Assignment. The rights, duties and benefits to Executive hereunder are
personal to Executive, and no such right, duty or benefit may be assigned by
Executive without the prior written consent of the Company. The rights and
obligations of the Company shall inure to the benefit and be binding upon it and
its successors and assigns, which assignment shall not require the consent of
Executive.


(j) Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the parties hereto, their respective executors, administrators,
successors, personal representatives, heirs and assigns permitted under
subsection 13(i) above.


(k) Third-Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person or entity (other than
affiliates of the Company as provided herein) any rights, benefits or remedies
of any nature whatsoever under or by reason of this Agreement.


(l) Waiver of Breach. The waiver by the Company or Executive of a breach of any
provision of this Agreement by Executive or the Company may not operate or be
construed as a waiver of any subsequent breach.


(m) Construction. The parties agree that this Agreement was freely negotiated
among the parties and that Executive has had the opportunity to consult with an
attorney in negotiating its terms. Accordingly, the parties agree that this
Agreement shall not be construed in favor of any party or against any party. The
parties further agree that the headings and subheadings are for convenience of
the parties only and shall not be given effect in the construction of this
Agreement.


14. Arbitration. Any claim, dispute or controversy arising under this Agreement
will be subject to arbitration, and before commencing any court action, the
parties agree that they will arbitrate all such claims, disputes and
controversies and such arbitration will occur in Atlanta, Georgia according to
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association and the Federal Arbitration Act, 9 U.S.C. §1, et seq.
The arbitrators will be authorized to award both liquidated and actual damages
as well as injunctive relief, but no punitive damages. The arbitrator's award
will be binding and conclusive upon the parties, subject to 9 U.S.C. §10. Each
party has the right to have the award made the judgment of a court of competent
jurisdiction.



12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
 
 
 
 
 
 
 
DELTA APPAREL, INC.
 
 
 
 
 
 
 
 
 
By:
 
 /s/ Robert W. Humphreys
 
 
 
 
Name:
 
 
Robert W. Humphreys
 
 
 
 
Title:
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
“Executive”
 
 
 
 
By:
 
 /s/ Deborah H. Merrill
 
 
 
 
Name:
 
 
Deborah H. Merrill
 
 
 
 
Title:
 
CFO and President, Delta Basics
 
 




13

